DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. Regarding the prior art rejection, applicant, once again, alleges that Ariga does not teach or disclose at least a control unit configured to control the mechanical shutter driving unit, and detect an exposure amount associated with the imaging element, wherein the control unit is further configured to issue a drive instruction to the mechanical shutter at a time when the exposure of the imaging element by the electronic shutter ends based on the exposure amount associated with the imaging element that is detected, however the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Ariga with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention. In this instant, Ariga discloses the control unit 115 is configured to control both the electronic shutter and the mechanical shutter based on an exposure amount associated with the imaging element (para. 53). More specifically, the driving of the mechanical shutter is partially based on the driving of the electronic shutter, i.e. the driving of the mechanical shutter is depended on the completion of the driving electronic shutter. Furthermore, Ariga implicitly disclose a scenario when the predetermined exposure time has elapsed before and/or concurrently with the completion of the traveling of the electronic shutter, the control unit issue a drive instruction, at the time when the driving of the electronic shutter is completed (para. 80-81). 

	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 13-16 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figures 12A-12C of applicant’s originally filed disclosure and their corresponding descriptions disclose multiple distinctive drive instructions to the mechanical shutter, however each of the multiple but distinctive drive instructions of Figures 12A-12C is a separate and distinct case. Each case being disclose as an alternative embodiment and multiple cases are not disclose as being combinable in one single embodiment having one or more successive exposures to the first exposure. Therefore, applicant’s specification does not specifically teach or suggest the control unit is configured to issue multiple drive instructions (e.g. first and second drive instructions) to the mechanical shutter unit during first and second exposures as claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 11-12, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariga (US Pub No. 2011/0293257 cited by applicant).
Regarding claims 1, 6, 9, 11-12, 17-18 and 20, Ariga teaches an imaging device comprising:
	an imaging element (Fig. 1, item 107);
	a mechanical shutter configured to expose the imaging element by controlling a light shielding state of light entering the imaging element (mechanical rear curtain shutter);
	an electronic shutter configured to expose the imaging element by controlling the reading timing of the image element (electronic front curtain shutter);
	an electronic shutter driving unit configured to make the electronic shutter travel (para. 78);
	a mechanical shutter driving unit configured to make the mechanical shutter travel;
	a control unit configured to 
control the mechanical shutter driving unit, and 
detect an exposure amount associated with the imaging element (para. 50),
wherein, to control the mechanical shutter driving unit, the control unit is further configured to issue a drive instruction to the mechanical shutter driving unit at a time when the exposure of the imaging element by the electronic shutter ends based on the exposure amount associated with the imaging element that is detected (the exposure amount is controlled by both the electronic front curtain shutter and the mechanical rear curtain shutter -para. 53);
the control unit is further configured to set a mode to either one of a first mode in which exposure is performed by the mechanical shutter or a second mode in which exposure is performed by the electronic shutter (para. 53), wherein 
in a case where the control unit sets the mode to the second mode, the control unit further configured to issue the drive instruction to the mechanical shutter driving unit at the time when the exposure of the imaging element by the electronic shutter ends (para. 81) [claims 6, 17];
wherein the mechanical shutter includes a focal plane shutter (para. 31) [claims 9, 18];
wherein the electronic shutter includes a rolling shutter (para. 47) [claims 20].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Yamashita (EP 2,175,638 cited by applicant).
Regarding claims 7-8, Ariga teaches all the claimed limitations except for the control unit is further configured to set a mode to a continuous shooting mode; and the control unit is further configured to control the mechanical shutter driving unit to make the mechanical shutter travel at a second time when an amount of image data reaches a capacity of the storage unit [claim 7]; and/or when the number of images reaches a predetermined number of imaged images [claim 8]. 
Yamashita teaches an imaging device comprises a control unit sets to a continuous shooting mode, the shutter driving unit makes the mechanical shutter travel at a second time when an amount of the image date reaches a capacity of a storage unit and/or when a number of images reaches a predetermined number of imaged images (para. 77).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said control unit to issue drive instruction as taught in order to facilitate an optimal exposure condition for image capturing operation.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Shannon et al. (US Pub. No. 2019/0180133).
Regarding claim 10, Ariga teaches all the claim limitations except for the electronic shutter includes a global shutter, however global shutter mode is well-known as evidence by the teaching of Shannon (para. 32). Therefore, it would have been obvious to one having an ordinary skill in the art at the time of filing to incorporate a global shutter mode within said electronic shutter in order to eliminate artifacts during image capture operation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852